Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 1.In connection with the Annual Report on Form 10-K of Pacific Clean Water Technologies, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 25, 2013 By: /s/ Craig S. McMillan Craig S. McMillan Chief Executive Officer Principal Executive Officer Director Date:April 25, 2013 By: /s/ Steve W. Roussin Steve W. Roussin Chief Financial Officer Principal Financial Officer Principal Accounting Officer President Director
